Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 1 of 11 Page ID #:287



   1   Darren D. Darwish, Esq. (SBN 305797)
   2
       THE DARWISH LAW FIRM, APC
       12301 Wilshire Blvd., Suite 520
   3   Los Angeles, CA 90025
   4   Telephone: (424) 369-5353
       Facsimile: (424) 369-5356
   5   Email:      darren@darwishfirm.com
   6
       Benjamin A. Azizian, Esq. (SBN 298987)
   7   AZIZIAN LAW, P.C.
   8   8605 Santa Monica Blvd, PMB 62407
       West Hollywood, CA 90069-4109
   9   Telephone: (888) 914-6670
  10   Facsimile: (888) 914-8322
       Email:     benji@azizianlaw.com
  11
       Attorneys for Plaintiffs, JOHN DOE 1 and JOHN DOE 2
  12

  13
                              UNITED STATES DISTRICT COURT
  14

  15                         CENTRAL DISTRICT OF CALIFORNIA

  16
       JOHN DOE 1, an individual; and JOHN           Case No.: 2:20-cv-05554-RSWL-AGR
  17   DOE 2, an individual,
  18                                                 PLAINTIFFS’ OPPOSITION TO
               Plaintiffs,                           DEFENDANT UNITED AIRLINES,
  19                                                 INC.’S MOTION TO DISMISS
  20                 v.                              PORTIONS OF PLAINTIFFS’
                                                     SECOND AMENDED COMPLAINT
  21   UNITED AIRLINES, INC., an Illinois
  22   Corporation; ROE 1, an individual; ROE        Date: December 1, 2020
       2, an individual; ROE 3, an individual;       Time: 10:00 a.m.
  23   and ROES 4 through 50, inclusive,             Crtrm: TBD
  24
              Defendants.                            Complaint Filed: May 18, 2020
  25                                                 FAC Filed: May 20, 2020
  26                                                 SAC Filed: October 13, 2020
  27   ///
  28   ///
                                                   i
             PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                          PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 2 of 11 Page ID #:288



   1         Plaintiffs John Doe 1 and John Doe 2 (collectively, “Plaintiffs”), by and
   2   through their counsel of record, hereby file this Opposition to Defendant United
   3   Airlines, Inc.’s (“Defendant”) Motion to Dismiss Portions of Plaintiffs’ Second
   4   Amended Complaint.
   5         This Opposition is based upon the following Memorandum of Points and
   6   Authorities, all papers, pleadings, and records on file herein, and on such other
   7   matters as may properly come before the Court or at the hearing.
   8
   9   Dated: November 9, 2020               THE DARWISH LAW FIRM, APC
  10
  11
                                            By: /s/ Darren D. Darwish
  12                                            Darren D. Darwish, Esq.
                                                Attorneys for Plaintiffs
  13
                                                JOHN DOE 1 and JOHN DOE 2
  14
  15
       Dated: November 9, 2020               AZIZIAN LAW, P.C.
  16
  17
  18                                        By: /s/ Benjamin A. Azizian
  19                                            Benjamin A. Azizian, Esq.
                                                Attorneys for Plaintiffs
  20                                            JOHN DOE 1 and JOHN DOE 2
  21
  22
  23
  24
  25
  26
  27
  28
                                                ii
           PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                        PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 3 of 11 Page ID #:289



   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.      INTRODUCTION
   3           Defendant’s Motion to Dismiss focuses on two misguided propositions:
   4   Plaintiffs have not adequately alleged intentional discrimination under the Unruh
   5   Act claim; and Plaintiffs have not pled sufficient facts to support a punitive damage
   6   claim against Defendant. Defendant’s arguments are unsupported by either the facts
   7   or the law. Plaintiffs’ claims should proceed.
   8           Defendant’s Motion should be denied as the allegations and causes of action
   9   in Plaintiffs’ Second Amended Complaint are sufficiently pled. Plaintiffs’ Second
  10   Amended Complaint establishes sufficient facts to state a claim for violation of the
  11   Unruh Act. Consequently, Plaintiffs are entitled to a prayer for statutory damages,
  12   treble damages, and attorneys’ fees under Civil Code 52(a). Plaintiffs allege
  13   sufficient facts to properly state a prayer for punitive damages. As such,
  14   Defendant’s Motion to Dismiss should be denied in its entirety.
  15           Alternatively, to the extent the Motion to Dismiss is granted, Plaintiffs
  16   request leave to amend.
  17   II.     LEGAL STANDARD FOR MOTION TO DISMISS AND REQUEST
  18           FOR LEAVE TO AMEND (IF MOTION TO DISMISS IS GRANTED)
  19           A motion to dismiss under Federal Rules of Civil Procedure Rule 12(b)(6) tests
  20   the legal sufficiency of the claims asserted in the Complaint. The issue on a motion
  21   to dismiss for failure to state a claim is not whether the claimant will ultimately
  22   prevail, but whether the claimant is entitled to offer evidence to support the claims
  23   asserted. Gilligan v. Jamco Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997). Rule
  24   12(b)(6) is read in conjunction with Rule 8(a), which requires only a short and plain
  25   statement of the claim showing that the pleader is entitled to relief. Fed. R. Civ. P.
  26   8(a)(2). When evaluating a Rule 12(b)(6) motion, the district court must accept all
  27   material allegations in the complaint as true and construe them in the light most
  28
                                                   1
             PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                          PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 4 of 11 Page ID #:290



   1   favorable to the non-moving party. Moyo v. Gomez, 32 F.3d 1382, 1384 (9th Cir.
   2   1994).
   3          Dismissal under Federal Rule of Civil Procedure section 12(b)(6), for failure
   4   to state a claim upon which relief can be granted, is “proper only where there is no
   5   cognizable legal theory or an absence of sufficient facts alleged to support a
   6   cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 606 F.3d
   7   658, 664 (9th Cir. 2010) (quotation omitted). “[A] complaint need not contain
   8   detailed factual allegations; rather, it must plead enough facts to state a claim to relief
   9   that is plausible on its face.” Cousins v. Lockyer, 568 F.3d 1063, 1067-68 (9th Cir.
  10   2009) (internal quotations omitted); see also Bell Atl. Corp. v. Twombly, 550 U.S.
  11   544, 545 (2007) (complaint's factual allegations need only “raise a right to relief
  12   above the speculative level.”) (citation omitted). “All allegations of material fact are
  13   taken as true and construed in the light most favorable to the plaintiff.” Williams v.
  14   Gerber Prods. Co., 552 F.3d 934, 937 (9th Cir. 2008) (quotation omitted). Because
  15   of the drastic nature of a motion to dismiss and the importance of safeguarding a
  16   plaintiff’s right to a trial, “to affirm this type of dismissal, it must appear to a certainty
  17   that the plaintiff would not be entitled to relief under any set of facts that could be
  18   proved.” W. Reserve Oil & Gas Co. v. New, 765 F.2d 1428, 1430 (9th Cir. 1985); see
  19   also, Halet v. Wend Inv. Co., 672 F.2d 1305, 1309 (9th Cir. 1982). Under these
  20   standards, Plaintiffs state cognizable claims for relief, and Defendant’s Motion must
  21   be denied.
  22          The court must accept as true all allegations of material fact offered by the non-
  23   moving party and draw all justifiable inferences in the light most favorable to the
  24   non-moving party. See N. Star Int’l v. Arizona Corp. Comm’n, 720 F.2d 578, 580
  25   (9th Cir. 1983). In the event a complaint is deemed deficient, “[i]t is black-letter law
  26   that a district court must give plaintiffs at least one chance to amend… absent a clear
  27   showing that amendment would be futile.” Nat’l Council of La Raza v. Cegavske,
  28   800 F.3d 1032 (9th Cir. 2015); see also Martin v. Tradewinds Beverage Co., No.
                                                     2
           PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                        PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 5 of 11 Page ID #:291



   1   CV16-9249 PSG (MRWX), 2017 WL 1712533, at *12 (C.D. Cal. Apr. 27, 2017)
   2   (“The Court… may deny leave to amend if plaintiff has repeatedly failed to cure
   3   deficiencies or if amendment would be futile.”).
   4            If the Court dismisses a claim, it must decide whether to grant leave to amend.
   5   In keeping with this liberal pleading standard, the court should grant the plaintiff
   6   leave to amend if the complaint can possibly be cured by additional factual
   7   allegations. Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995). The Ninth Circuit
   8   has “repeatedly held that a district court should grant leave to amend even if no
   9   request to amend the pleading was made, unless it determines that the pleading could
  10   not possibly be cured by allegation of other facts.” Lopez v. Smith, 203 F.3d 1122,
  11   1130 (9th Cir.2000) (quotation marks and citations omitted).
  12            In the event that the Court finds Plaintiffs’ allegations insufficient, Plaintiffs
  13   request leave to amend the Second Amended Complaint.
  14   III.     PLAINTIFFS PROPERLY STATE A CLAIM FOR VIOLATION OF
  15            THE UNRUH ACT
  16            Defendant tenuously argues that the first cause of action for violation of the
  17   Unruh Act should be dismissed because “Plaintiffs’ allegations of allegedly
  18   intentional discrimination are little changed from the [First Amended Complaint].”
  19   Mot. 8:26-27, ECF No. 13. To support its position, Defendant attempts to
  20   conveniently distract this Court by arguing Plaintiffs merely swapped adjectives
  21   and nothing more in their Second Amended Complaint, rather than focus on the
  22   specific factual allegations that were added by Plaintiffs to support how/why the
  23   alleged act of the flight attendants (Defendant Roes 2 and 3) choosing to ignore
  24   Plaintiffs’ complaints and/or pleas for help was racially and gender motivated.
  25            In its September 25, 2020 Order, the Court provided the essential factual
  26   elements that must be alleged to state a claim for discrimination under the Unruh
  27   Act: (1) that he was denied full and equal accommodations, advantages, facilities,
  28   privileges, or services in a business establishment; (2) that his protected
                                                    3
              PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                           PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 6 of 11 Page ID #:292



   1   characteristic was a motivating factor for this denial; (3) that defendant’s denial was
   2   the result of its intentional discrimination against plaintiff; and (4) that the
   3   defendant’s wrongful conduct caused him to suffer injury. ECF No. 11, pp. 10-11,
   4   citing Grundy v. Walmart Inc., No. CV 18-1720-PSG (SKX), 2018 WL 5880914,
   5   at *3 (C.D. Cal. June 22, 2018) (citing Phillips v. P.F. Chang’s China Bistro, Inc.,
   6   No. 5:15-cv-00344-RMW, 2015 WL 4694049, at *7 (N.D. Cal. Aug. 6, 2015));
   7   Judicial Council of Cal. Civil Jury Instruction 3060. These essential factual
   8   elements have been sufficiently and properly pled in Plaintiffs’ Second Amended
   9   Complaint.
  10         Here, Plaintiffs’ central allegation is that based on Plaintiffs’ gender, age, and
  11   race, Defendants intentionally and actively ignored Plaintiffs’ complaints and that
  12   there was a lack of and/or failure to enforce adequate policies and procedures for a
  13   proper response to Assailant’s sexual assault and harassment. ECF No. 12, ¶ 65.
  14   Plaintiffs detail how and why the alleged ignoring of Plaintiffs’ complaints or pleas
  15   for help was racially motivated by asserting the following:
  16         67. The substantial motiving reason for UNITED, FLIGHT
             ATTENDANTS, and ROES 4 through 50’s, lack of and/or failure to
  17
             enforce adequate policies and procedures for the proper response to
  18         in-flight sexual assaults was PLAINTIFFS’ gender, age, and race.
             Their conduct, taken in its totality, amounted to intentional
  19
             discrimination based on PLAINTIFFS’ age, sex, and race. UNITED,
  20         FLIGHT ATTENDANTS, and ROES 4 through 50, overlooked,
             disregarded, ignored, and took for granted the fact that sexual assaults
  21
             and harassment can occur to young African American males.
  22
             68. In particular, UNITED, FLIGHT ATTENDANTS, and ROES 4
  23
             through 50, acted with intentional disregard and indifference, under
  24         notice of two young, large and muscular, African American men being
             sexually assaulted and harassed by an older white lady. Their
  25
             concurrent and subsequent actions reflected an active decision and
  26         thought process reflected in the studies discussed above - i.e. that
  27         sexual assault and harassment does not occur to young African
             American men, let alone to two large, muscular young men at the
  28         hands of an older white female. Further, should such harassment and
                                                 4
           PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                        PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 7 of 11 Page ID #:293



   1         assault occur, it was not worth their time and effort to properly
             address, resolve, and prevent additional occurrences pursuant to any
   2
             training and policy and procedures.
   3
   4         ECF No. 12, ¶¶ 67-68.
   5         Plaintiffs specifically allege in Paragraphs 67 and 68 of their Second
   6   Amended Complaint that Defendants chose not to take action and protect them
   7   against sexual assault because Defendants observed, and concluded, that young,
   8   large and muscular, African American men cannot be victims of sexual assault.
   9   Further, Plaintiffs allege that Defendants’ conduct was founded on Defendants prior
  10   knowledge of the growing prevalence of in-flight sexual assaults, as detailed by the
  11   myriad of wide-spread reports and studies in Paragraphs 21 through 30. Id. at ¶¶
  12   31, 66, and 68. Simply put, Plaintiffs’ protected characteristics (i.e. gender, age, and
  13   race) was the motivating factor for the denial (i.e. protection against sexual assault),
  14   and such denial was the result of intentional discrimination (i.e. Defendants actively
  15   ignored Plaintiffs’ complaints and pleas for help on the basis that sexual assault and
  16   harassment does not occur to young African American men, let alone to two large,
  17   muscular young men at the hands of an older white female).
  18         Contrary to Defendant’s attempts, Plaintiffs need not prove their case at the
  19   pleading stage. Rather, in federal court, Plaintiffs are required to plausibly allege
  20   intentional discrimination to state a claim under the Unruh Civil Rights Act.
  21   Duronslet v. Cty. of Los Angeles, 266 F. Supp. 3d 1213, 1217 (C.D. Cal. 2017).
  22   Plaintiffs have met that standard here. Unlike the plaintiff in Duronslet who failed
  23   to plausibly allege that the defendant knew of her transgender status, Plaintiffs in
  24   this matter allege Defendants knew of Plaintiffs’ gender, age, and race based on the
  25   repeated complaints Plaintiffs made to Defendants. ECF No. 12, ¶¶ 48-53. Each
  26   time Defendants were notified by Plaintiffs of the Assailant’s wrongful conduct,
  27   Plaintiffs’ gender, age, and race was apparent to Defendants and, on that basis,
  28   Defendants intentionally ignored their complaints and pleas for help by concluding
                                                  5
           PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                        PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 8 of 11 Page ID #:294



   1   they could not be victims of sexual assault. Id.
   2            Plaintiffs have properly pled sufficient facts to support their claim for
   3   violation of the Unruh Act against Defendant. Therefore, Plaintiffs are entitled to
   4   pray for statutory damages, treble damages, and attorneys’ fees under Civil Code
   5   52(a).
   6   IV.      PLAINTIFFS HAVE PLED FACTS SUFFICIENT TO SUPPORT A
   7            CLAIM FOR PUNITIVE DAMAGES AGAINST DEFENDANT
   8            Defendant argues Plaintiffs’ prayer for punitive damages should be dismissed
   9   because Plaintiffs have not alleged sufficient facts supporting such an award.
  10   Defendant argues, relying on idioms and hyperbole, that Plaintiffs fail to allege
  11   punitive damages under the corporate employer standard. This Court should reject
  12   Defendant’s arguments.
  13            As the Court explained in its Order, “California Civil Code section 3294
  14   provides that a court may award punitive damages where ‘it is proven by clear and
  15   convincing evidence that the defendant has been guilty of oppression, fraud, or
  16   malice.’” ECF No. 11, 18:19-22, citing Cal. Civ. Code § 3294. Moreover, “[w]ith
  17   respect to a corporate employer, the advance knowledge and conscious disregard,
  18   authorization, ratification or act of oppression, fraud, or malice must be on the part
  19   of an officer, director, or managing agent of the corporation.” Id.
  20            Because “[c]orporations are legal entities which do not have minds capable
  21   of recklessness, wickedness, or intent to injure or deceive[, a]n award of punitive
  22   damages against a corporation therefore must rest on the malice of the corporation's
  23   employees.” Cruz v. HomeBase, 83 Cal.App.4th 160, 167, 99 Cal.Rptr.2d 435
  24   (2000). Moreover, corporations are only liable for punitive damages if the corporate
  25   leaders acted with the requisite intent. Id. (“the punitive damage statute requires
  26   proof of malice among corporate leaders: the ‘officer[s], director[s], or managing
  27   agent[s].’” (citing Cal.Civ.Code § 3294(b)). Without allegations of such conduct,
  28   courts have stricken requests for punitive damages. Scannel v. County of Riverside,
                                                   6
             PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                          PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 9 of 11 Page ID #:295



   1   152 Cal.App.3d 596, 614, 199 Cal.Rptr. 644 (1984) (striking allegations pertaining
   2   to punitive damages where plaintiff failed to plead that acts of the defendant
   3   corporation were done with knowledge or under the express ratification of an
   4   officer, director or managing agent of the corporation); see also Xerox Corp. v. Far
   5   Western Graphics, Inc., 2004 WL 2271587, *2 (N.D.Cal. Oct.6, 2004) (striking
   6   request for punitive damages based on plaintiff's failure to allege any conduct by
   7   defendant corporation's officer, director or managing agent).
   8         Here, Plaintiffs have sufficiently pled facts to support a claim for punitive
   9   damages under the corporate employer standard. Plaintiffs allege and list several
  10   members of Defendant’s corporate leadership, including individuals that share in
  11   the responsibility of ensuring the safety of their passengers. ECF No. 12, ¶¶ 102-
  12   103. Plaintiffs allege that the specified corporate leadership acted willfully and
  13   maliciously in conscious disregard of Plaintiffs’ rights and wellbeing onboard the
  14   subject flight. Id. at ¶ 102. Particularly, Plaintiffs’ allege specific facts that
  15   Defendant’s specified corporate leadership failed to implement and/or enforce
  16   adequate policies and procedures for the proper response to in-fight sexual assaults,
  17   despite their advance knowledge of a myriad of reports of in-flight sexual assaults.
  18   Id. at ¶¶ 21-31, 103.
  19         Defendant tenuously argues that Plaintiffs are confused as to whether
  20   Defendant had or did not have adequate policies and procedures, and thus the claim
  21   for punitive damages must be dismissed. Plaintiffs’ are not. Plaintiffs’ pleading is
  22   not confusing and does not violate the pleading standard. Plaintiffs are entitled to
  23   plead in the alternative. A party may plead alternative theories of liability, even if
  24   those theories are inconsistent or independently sufficient. Fed. R. Civ. P. 8., see
  25   Cellars v. Pac. Coast Packaging, Inc., 189 F.R.D. 575, 578 (N.D. Cal. 1999).
  26         The very essence of Plaintiffs’ claim is that Defendant, through the specified
  27   corporate leadership, either had policies and procedures in effect but not enforced
  28   or should have had policies and procedures in effect. ECF No. 12, ¶¶ 102-103.
                                                 7
           PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                        PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 10 of 11 Page ID #:296



    1   Defendant, through the specified corporate leadership, consciously disregarded the
    2   need to enforce and have in place, adequate policies and procedures for the proper
    3   response to in-flight sexual assaults. Id.
    4            Defendant conveniently ignores the pleading standards of the Federal Rules
    5   of Civil Procedure. Specifically, Federal Rules of Civil Procedure Rule 9(b)
    6   provides, “[m]alice, intent, knowledge, and other condition of mind of a person may
    7   be averred generally.” (emphasis added) Although Defendant properly cites that
    8   Cal. Civ. Code §3294 provides the governing substantive law for punitive damages,
    9   the Federal Rules of Civil Procedure govern the Court’s determination regarding
   10   the adequacy of the pleadings. Clark v. Allstate Ins. Co., 106 F.Supp.2d 1016, 1018
   11   (S.D. Cal. 2000). Therefore, a plaintiff’s prayer for relief may rest on unsupported
   12   and conclusory averments of malice or fraudulent intent. Id. at 1019 (emphasis
   13   added); See also Clark v. State Farm Mutual Automobile Ins. Co., 231 F.R.D. 405
   14   (C.D. Cal. 2005) (holding that bare allegations of oppression, fraud or malice were
   15   sufficient and denying motion to strike punitive damage allegations). Thus, “in
   16   federal court, a plaintiff may include a ‘short and plain’ prayer for punitive damages
   17   that relies entirely on unsupported and conclusory averments of malice and
   18   fraudulent intent.” Clark v. Allstate, at 1019.
   19            Plaintiffs’ Second Amended Complaint complies with Federal Rules of Civil
   20   Procedure Rules 8 and 9 because it clearly and properly requests punitive damages
   21   and makes assertions of intentional and malicious conduct on the part of
   22   Defendant’s specified corporate leadership. Plaintiffs have alleged, in good faith,
   23   facts to support a claim for punitive damages in this matter. Whether Defendant’s
   24   actions actually rise to the level of morally culpable conduct justifying punitive
   25   damages is not for the Court to resolve in a motion to dismiss, particularly at the
   26   pleading stage. Plaintiffs’ claim for punitive damages should not be dismissed.
   27   // /
   28   ///
                                                     8
               PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                            PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:20-cv-05554-RSWL-AGR Document 14 Filed 11/10/20 Page 11 of 11 Page ID #:297



    1   V.     CONCLUSION
    2          Defendant’s Motion should be denied as Plaintiffs establish sufficient facts
    3   to state a claim for violation of the Unruh Act. Plaintiffs have properly pled
    4   sufficient facts to support their claim for violation of the Unruh Act against
    5   Defendant, and in turn are entitled to pray for statutory damages, treble damages,
    6   and attorneys’ fees under Civil Code 52(a). Further, Plaintiffs have sufficiently pled
    7   facts to support a claim for punitive damages under the corporate employer
    8   standard. As such, Defendant’s Motion to Dismiss should be denied in its entirety.
    9          Alternatively, to the extent the Motion to Dismiss is granted, Plaintiffs
   10   respectfully request leave to amend.
   11
   12   Dated: November 9, 2020                 THE DARWISH LAW FIRM, APC
   13
   14
                                               By: /s/ Darren D. Darwish
   15                                              Darren D. Darwish, Esq.
                                                   Attorneys for Plaintiffs
   16
                                                   JOHN DOE 1 and JOHN DOE 2
   17
   18
        Dated: November 9, 2020                 AZIZIAN LAW, P.C.
   19
   20
   21                                          By: /s/ Benjamin A. Azizian
   22                                              Benjamin A. Azizian, Esq.
                                                   Attorneys for Plaintiffs
   23                                              JOHN DOE 1 and JOHN DOE 2
   24
   25
   26
   27
   28
                                                   9
             PLAINTIFFS’ OPPOSITION TO DEFENDANT UNITED AIRLINES, INC.’S MOTION TO DISMISS
                          PORTIONS OF PLAINTIFFS’ SECOND AMENDED COMPLAINT
